IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2594 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 56 DB 2019
                                :
           v.                   :           Attorney Registration No. 62438
                                :
EDWARD W. MILLSTEIN,            :           (Philadelphia)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 27th day of July, 2020, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Edward W. Millstein is suspended on consent from

the Bar of this Commonwealth for a period of thirty months, retroactive to May 1, 2019.

Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board. See Pa.R.D.E. 208(g).